      Case 2:16-cv-00287-cr Document 294-2 Filed 08/06/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT B
         Case 2:16-cv-00287-cr Document 294-2 Filed 08/06/20 Page 2 of 8




                                                  July 20, 2020

Via Email
Jennifer Giordano, Esq.
Latham & Watkins, LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004

       RE:       Garret Sitts, et al., v. Dairy Farmers of America, et al.
                 USDC Vermont, C.A. No.: 16-cv-287

Dear Jennifer:

         Pursuant to Fed. R. Civ. P. 902(4), plaintiffs hereby provide notice of their intent to offer
at trial certified copies of public records. To that end, enclosed please find the certification and
records provided by the United States Department of Agriculture.

       Thank you for your attention to this matter.

                                                  Very Truly Yours,



                                                  Dana A. Zakarian




   One Marina Park Drive 15th Floor   Boston   Massachusetts 02210   Tel 617.778.9100   Fax 617.778.9110
                                               www.nbparis.com
Case 2:16-cv-00287-cr Document 294-2 Filed 08/06/20 Page 3 of 8
MA#                  Name          Name
                                                                       Case 2:16-cv-00287-cr
                                                    Plaintiff Identifying Information
                                                       Plaintiff Farm Name      Plaintiff Address
                                                                                                   Document
                                                                                                  2005 2006
                                                                                                            294-2
                                                                                                              2007
                                                                                                                   Filed
                                                                                                                   2008
                                                                                                                         08/06/20
                                                                                                                         TotoI Pounds of Grade Page
                                                                                                                            2009         2010        2011
                                                                                                                                                          4 Milk
                                                                                                                                               A. Non.Organic of (Sold
                                                                                                                                                                  8 on Order2013
                                                                                                                                                                 2012
                                                                                                                                                                             One)
                                                                                                                                                                                                                                         2014         2015         2016         2017
                                                                                        9628 Prospect Rd
         8087     1 Atwell         Leon                Atwell Farm                                                1,221,458    1,318,558    1,455,651    1,313,898    1,382,062    1,390,977    1,478,255    1,476,594    1,709,922    1,791,128    1,679,846    1,521,265    1,776,517
                                                                                        Remsen NY 13438

                                                                                        2653 Walnut Bottom Rd
        19698     2 Barrick        Victor              Barrick Dairy LLC                                      10,157,135       10,466,752   10,937,960   10,710,019   9,763,108    9,727,875    9,343,160    9,185,649    9,303,449    9,262,292    10,607,199   12,406,916   13,636,183
                                                                                        Carlsle, PA 17015

                                                                                        237 W Barrens Church
        13894     3 Baumgarder     Daniel              Barrens View Farm                                          1,224,695    1,147,840    1,210,676    1,242,534    1,317,040    1,402,426    1,472,426    1,309,251    1,346,568    1,410,030    1,229,226    1,001,536    1,362,135
                                                                                        Rd Dillsburg PA 17019

                                                                                        1154 Spring Valley
         6788     4 Board          VVilliam            Boardview Farm                                             1,113,605     983,625      934,153      955,519      910,603      950,904      904,626      987,915      977,754      997,387     1,026,210    1,011,477    1,067,024
                                                                                        Road Delhi NY 13753

                                                                                        890 Hamden Hill Spur
        15417     5 Bolles         George                                                                          502,556      591,652      594,877      573,631      637,752      650,415      554,233         0            0            0            0            0            0
                                                                                        Delhi, NY 13753

                                                                                        570 Hamden Hill Spur
        27217     6 Bolles         Roger                                                                              0            0            0            0            0            0         153,039      668,886      630,362      609,312      609,673      644,555      572,775
                                                                                        Delhi NY 13753

                                                                                        340A W Meadow Valley
        20433     7 Bollinger      Andy & Tom          Meadow Spring Farm, LLC                                    8,493,734    8,761,775    8,828,408    9,418,891    9,671,650    9,536,463    9,890,519    9,570,389    10,390,690   10,869,974   11,464,767   11,500,882   11,527,983
                                                                                        Rd Lititz. PA 17543

                                                                                        2675 Conococheague
         3365     8 Bower          Logan               Pleasant View Farms                                        12,401,079   13,032,204   11,577,892   12,150,892   12,667,289   13,192,856   12,553,736   13,137,366   14,022,848   14,122,880   14,946,697   15,108,766   15,406,440
                                                                                        Rd Blaln PA 17006

                                                                                        6319 Mountain Church
        13914     9 Brandenburg    Mark & Dwight       Char Mar Dairy Farm, Inc.        Road Jefferson, MD        9,508,250    9,290,197    8,244,485    9,701,445    11,086,574   12,877,998   12,101,680   11,109,321   12,256,678   11,685,977   15,010,984   10,714,960   11,959,916
                                                                                        21755
                                                                                        5477 Brouillette Rd
      1002966    10 Brouillette    Bernard             Brouillette farm                 Oriskany Falls, NY        1,217,217    1,388,631    1,408,264    1,519,618    1,875,883    1,999,181    2,088,413    2,334,402    2,218,709    2,229,285    2,557,759    2,380,416    2,555,659
                                                                                        13425
                                                                                        5333 Brouillette Rd,
        11364    11 Brouillette    Thomas              Poverty Hill Farm                Oriskany Falls NY          896,022      894,932      858,305      898,568     1,058,827     948,015      927,370     1,053,445    1,287,946    1,181,311    1,184,119    1,062,974    1,137,954
                                                                                        13425
                                                                                        3664 State Route 36
        18988    12 Button         Aaron               Button Brothers                                            2,473,227    2,730,459    2,985,255    3,078,380    3,062,828    3,078,144    3,124,974    3,333,141    3,679,591    3,559,989    3,518,556    3,799,582    3,610,449
                                                                                        Jasper. NY 14855
                                                                                        4866 Bedford Corners
         9118    13 Chase          Hesler                                               Rd Cape Vincent NY         382,681      315,872      215,155      217,221      216,609      210,704      204,060      182,608      195,672      218,633      199,560      170,507      257,539
                                                                                        13618
                                                                                        2899 Elk Creek Rd Delhi
        18822    14 Clark          Thomas                                                                         3,150,029    3,184,071    2,929,487    2,903,284    2,483,251    2,842,426    2,674,865    2,753,631    3,555,475    3,388,965    4,018,263    4,238,830    4,964,212
                                                                                        NY 13753
                                                                                        2836 State Route 8
        22015    15 Clatterbuck    Thomas & Sue                                         West Winfield. NY          763,213      760,794      832,455      768,588      726,630     1,015,222    1,154,011    1,032,105     973,083     1,082,381    1,072,783     663,669      880,220
                                                                                        13491
                                                                                        448 Brace Rd West
         1599    16 Covert         Dale                                                                           1,208,386    1,082,658    1,074,468    1,057,284    1,076,054    1,065,513    1,025,143    1,054,857    1,073,853    1,055,863     975,947     1,075,445    1,034,672
                                                                                        Winfield NY 13491
                                                                                        756 Albany Rd (Paul)
                                                                                        455 Goodler Road
        10943    17 Currier        Paul & Scott                                                                   3,158,906    2,931,641    2,677,490    3,102,164    2,888,460    2,770,064    2,942,727    3,003,731    3,128,273    3,161,811    3,315,831    2,922,598    3,107,074
                                                                                        (Scott) Clayville. NY
                                                                                        13322

                                                                                        170 Laurel Drive
         2990    18 Delong         Gerry               Hone Vallev Farms                                          5,639,729    2,230,666    9,820,261    11,178,549   11,350,689   10,727,655   10,859,392   10,859,953   11,153,100   11,754,737   10,782,494   10,974,257   12,018,177
                                                                                        Quarryv!lle, PA 17566

                                                                                        93 Diehl Rd Callicoon,
        12540    19 Diehl          Pete & Alice        Diehl Homestead                                            1,312,767    1,306,437    1,343,294    1,246,957    1,101,992    1,160,692     946,019      899,640      861,391      914,813      962,185      761,501      612,838
                                                                                        NY 12723
                                                                                        3019 Jackson Hill Rd
        12667    20 Doring         Mark                Doring Acres                                               1,242,256    1,030,157    1,133,246    1,042,520     624,449      545,104      68,172          0            0            0            0            0            0
                                                                                        Treadwell, NY 13846
                                                                                        1053 Co Hwy 42
        19008    21 Dulkis         Mark & Barbara      Dulkis Farms                                               1,266,591    1,279,844    1,272,745    1,316,638    1,156,465    1,169,627    1,218,598    1,288,957    1,250,880    1,134,708    1,027,420     950,346     1,083,581
                                                                                        Maryland. NY 12116

                                                                                        PO Box 89 Woodsboro,
        15790    22 Eaves          Glen                Oak Bluff Farms LLC                                        40,934,742   19,681,963   10,090,329   12,037,248   16,675,508   10,543,088   15,578,548   24,480,763   22,405,417   25,753,090   21,122,836   22,951,010   19,240,204
                                                                                        MD 21798

                                                                                        459 Queen Road
        10370    23 Eby            Mike                                                                           1,516,645    1,227,829    1,262,824    1,319,459    1,493,376    1,451,309    1,416,480    1,462,558    1,399,345    1,485,445    1,450,527     360,988         0
                                                                                        Gordonville. PA 17529

                                                                                        P.O. Box 455 Stamford
        18765    24 Eklund         William             Eklund Farm Machinery, Inc.                                6,664,381    6,464,688    5,367,503    4,371,614    4,202,220    4,388,456    3,980,272    3,860,158    4,332,367    4,582,354    4,925,268    5,760,006    6,976,491
                                                                                        NY 12167

                                                                                        2892 Mason Rd
        13828    25 Elliot         Doug                                                                            446,262     1,060,518    1,149,024    1,227,358    1,200,005    1,192,584    1,379,512     874,406     1,004,038     933,644      405,963      107,749         0
                                                                                        Waterville , NY 13460

                                                                                        6536 Henderberg Rd.
      1005335    26 Elliot         James                                                                              0         426,759      506,560      470,228      510,553      673,609      691,184      710,421      799,483      843,131      909,055      999,359     1,072,277
                                                                                        Rome NY 13440
                                                                                        4966 Tudman Rd,
        11302    27 Elliott        Wendall             Milkshake Dairy                  Westmoreland NY            782,679      497,312      616,751      660,703      558,030      628,548      560,075      757,802      809,604      876,559     1,322,902    1,262,317    1,637,886
                                                                                        13490
                    Family Dairy
                 28
                    Farms, LLC
                                                                                        550 W Lime Rock Rd,
         9328   28A Lantz Jr.      Ammon                                                                           285,304      777,178     1,179,689    1,096,504    1,009,326    1,046,610    1,050,739    1,036,207    1,111,884    1,078,426    1,125,739     883,691     1,015,566
                                                                                        Lititz, PA 17543
MA#               Name         Name
                                                                    Case 2:16-cv-00287-cr
                                                 Plaintiff Identifying Information
                                                    Plaintiff Farm Name      Plaintiff Address
                                                                                                Document
                                                                                               2005 2006
                                                                                                         294-2
                                                                                                           2007
                                                                                                                Filed
                                                                                                                2008
                                                                                                                      08/06/20
                                                                                                                      TotoI Pounds of Grade Page
                                                                                                                         2009         2010        2011
                                                                                                                                                       5 Milk
                                                                                                                                            A. Non.Organic of (Sold
                                                                                                                                                               8 on Order2013
                                                                                                                                                              2012
                                                                                                                                                                          One)
                                                                                                                                                                                                                              2014        2015        2016        2017
                                                                                     1243 S. College Street
       5613   28B Lantz        Jonathan                                                                         876,448     914,280     867,303     721,032     655,818     653,503     621,097     540,897     543,868     605,059     599,153     490,665     597,681
                                                                                     Myerstown PA 17067

                                                                                     1717 Valley Road
      23906   28C Miller       Isaac                                                                               0           0        561,556     763,973     745,822     734,280     687,381     732,110     668,336     747,548     834,587     1,119,655   1,171,671
                                                                                     Christiana, PA 17509
                                                                                     380 Bell Road
      25193   28D Miller       Samuel                                                                              0           0           0           0        644,993     760,263     803,340     660,123     789,796     996,177     964,042     845,592     749,441
                                                                                     Christiana PA 17509

                                                                                     564 Houtztown Road
      10227   28E Smoker       Reuben                                                                           850,472     962,095     1,024,693   924,442     875,586     808,952     821,056     788,345     662,149     749,116     735,528     748,569     658,886
                                                                                     Myerstown. PA 17067

                                                                                     277 Peach Bottom Road
       3130   28F Stoltzfoos   Daniel F.                                             Peach Bottom PA            876,581     808,743     819,289     799,039     700,133     712,922     688,338     564,685     609,711     642,697     820,713     790,153     646,368
                                                                                     17563

                                                                                     181-B N Weavertown
      19761 28G Stoltzfoos     Daniel L                                                                            0           0        808,411     984,463     986,566     985,593     929,898     933,851     959,691     1,036,321   985,789     973,598     1,068,128
                                                                                     Road Ronks PA 17572

                                                                                     3077 Route 25
      22712   28H Stoltzfus    Samuel                                                                           597,400     872,907     928,157     1,041,187   1,300,466   1,356,503   1,385,114   1,311,310   1,265,986   1,293,482   1,398,931   1,416,375   1,373,455
                                                                                     Millersburg, PA 17061
                                                                                     417 Atwood Rd Brier Hill
       6764    29 Faucher      Michael                                                                          1,828,376   1,909,084   1,972,276   2,050,717   2,154,348   2,101,487   2,120,796   2,163,876   2,318,942   2,245,860   2,162,951   2,264,177   2,185,839
                                                                                     NY 13814
                                                                                     147 Millers Mills Rd
       6409    30 Fitch        David & Robin        Swiss Hill Farm                  West Winfield. NY          1,133,636   1,398,091   1,174,940   1,676,986   1,702,384   1,627,014   1,747,613   2,778,927   2,395,243   3,208,896   3,182,583   3,021,806   2,898,388
                                                                                     13491
                                                                                     3010 Highup Rd,
       1641    31 Flint        Duane & Susan                                                                    851,963     933,445     1,229,892   1,307,539   1,342,911   1,471,091   1,374,473   1,427,012   1,568,691   1,568,077   985,317     1,073,457   1,277,194
                                                                                     Jasper. NY 14855

                                                                                     30180 Fulls Rd Evans
       7648    32 Fults        Joe                  Fults Farm LLC                                              158,792     764,931     860,333     828,317     1,104,845   1,265,430   1,403,494   1,600,329   1,714,880   1,740,246   1,903,539   1,772,861   1,681,861
                                                                                     Mills. NY 13637

                                                                                     7278 State Hwy 7
      18919    33 Gantner      Richard                                                                          898,000     846,928     882,318     857,876     710,410     721,830     735,206     736,603     646,831     720,463     663,822     746,145     680,760
                                                                                     Maryland. NY 12116
                                                                                     30 Likel Road
      10337    34 Gieger       Stefan & Cindy       Gleger Farm                      Jeffersonville, NY         1,219,671   1,209,460   1,110,871   1,162,637   1,119,897   1,121,163   1,005,337   962,226     969,124     1,028,385   997,968     1,011,475   947,910
                                                                                     12748
                                                                                     501 Alleman Rd
      23309    35 Gloss        William                                               Chambersburg, PA              0        903,253     879,997     652,795     1,018,865   1,079,738   922,898     864,341     1,149,535   1,094,008   991,842        0           0
                                                                                     17202
                                                                                     561 Gay Brook Rd,
       6784    36 Grant        David & Laurie       Grantson Farm                                               1,824,425   1,833,011   1,828,282   1,958,363   1,888,636   1,956,913   1,930,787   1,970,555   2,085,158   2,158,122   2,236,611   2,331,342   2,241,772
                                                                                     Oneonta, NY 13820
                                                                                     263 Old Winter Hollow
      12723    37 Gray         Jim & Joyce          Jean Nel Farms                   Rd New Kingston, NY        1,001,858   988,486     955,993     915,785     817,960     823,385     738,936     906,548     1,004,390   917,072     1,062,002   1,032,539   980,389
                                                                                     12459

                                                                                     308 Fales Road
                                                                                     Cheshire, MA 01225
1000374 &
               38 Gwozdz       John                 Hales Hill LLC                   (Farm 1) 171 Buckland      1,823,436   1,895,237   1,788,594   1,886,920   1,865,260   1,811,957   839,206     883,168     1,400,237   1,467,600   1,357,236   1,267,185   1,033,577
21865
                                                                                     Road Adams MA 01220
                                                                                     (Farm 2)

                                                                                     44732 Barnes
                                                                                     Settlement Road
       7635    39 Hall         Dennis               Hallholom Farm                                              1,080,253   991,574     843,513     358,471        0           0           0           0           0           0           0           0           0
                                                                                     Redwood , NY 13679-
                                                                                     4208

                                                                                     P O Box 55 1490
      18815    40 Hamilton     Roger & John         Delhio Farm                      Charlotte Creek West       2,997,698   2,093,021   1,805,275   1,794,021   1,502,137   978,343     2,052,452   1,041,674   1,298,101   210,453        0           0           0
                                                                                     Davenport, NY 13860

                                                                                     10702-B Hlldebrand Rd
                                                                                     10702-A Hildebrand
      15764    41 Hildebrand   Nevin & Marlin       Rocky Glade Farms                                           2,652,831   1,974,498   2,248,032   2,060,271   1,797,871   816,271     2,000,418   2,240,745   2,405,278   2,536,561   1,502,600   2,183,295   1,854,103
                                                                                     Lane Woodsboro, MD
                                                                                     21798

                                                                                     6966 Denley Rd
      23662    42 Hillyerd     Jake & Harlen                                                                     36,495     453,213     678,686     667,926     563,134     642,666     687,687     563,831     509,419     599,650     517,263     516,397     362,426
                                                                                     Boonville, NY 13309

                                                                                     53139 State Highway 10
      18749    43 Holdridge    Richard & Terri      Homdinger Holsteins                                         1,121,810   1,085,577   1,091,122   1,053,499   1,134,347   1,142,833   1,223,503   1,099,899   1,100,635   1,089,214   1,068,804   1,219,646   1,178,340
                                                                                     Bloomville, NY 13739

                                                                                     445 Gockley Road
      19545    44 Homing       Paul                                                                             2,595,943   2,381,922   2,657,884   1,957,562   2,103,952   2,229,815   1,974,631   496,174        0           0           0           0           0
                                                                                     Stevens PA 17578
                                                                                     275 Jackson Hill
      18810    45 Huyck        Terry & Robert       Huyck Valley Farm                                           1,384,639   1,330,585   1,316,729   1,318,881   1,174,057   1,131,849   1,216,248   1,294,000   1,648,486   1,897,313   1,760,669   1,891,954   1,949,741
                                                                                     Treadwell NY 13846
                                                                                     173 Elk Creek Road
      17012   · 46 Hymers      Scott & Gail         Sco Gail Farm                                               1,236,180   1,248,424   1,283,910   1,162,267   1,194,400   1,058,509   982,598     1,017,035   969,262     1,081,123   1,001,001   1,290,247   1,402,974
                                                                                     Delhi NY 13753
                                                                                     369 Bermudian Creek
      12287    47 Inch         Terry & Robert       Circle Creek Holsteins           Rd East Berlin PA          2,438,130   2,439,800   2,738,820   2,811,493   2,975,404   3,230,376   3,177,074   3,386,075   3,402,393   3,527,473   3,911,100   3,686,994   3,743,301
                                                                                     17316
                                                                                     1426 River Bluff Rd
      19024    48 Inman        Randy & Lynette      Marbil Farms                     Mount Crawford VA          1,795,853   1,715,024   1,584,617      0           0         59,703        0           0           0           0           0           0           0
                                                                                     22841
MA#              Name             Name
                                                                        Case 2:16-cv-00287-cr
                                                     Plaintiff Identifying Information
                                                        Plaintiff Farm Name      Plaintiff Address
                                                                                                    Document
                                                                                                   2005 2006
                                                                                                             294-2
                                                                                                               2007
                                                                                                                    Filed
                                                                                                                    2008
                                                                                                                          08/06/20
                                                                                                                          TotoI Pounds of Grade Page
                                                                                                                             2009         2010        2011
                                                                                                                                                           6 Milk
                                                                                                                                                A. Non.Organic of (Sold
                                                                                                                                                                   8 on Order2013
                                                                                                                                                                  2012
                                                                                                                                                                              One)
                                                                                                                                                                                                                                         2014         2015         2016         2017
                                                                                         1053 Wells Road
        864   49 Javko            Theodore              Jayko Dairy                                               1,916,195    1,858,266    1,815,012    1,601,965    1,548,365    1,796,872    2,034,666    1,769,788    1,979,290    2,019,639    2,056,187    2,025,900    2,087,034
                                                                                         Cheshire MA 01225
                                                                                         11830B Keymar Rd
      14075   50 Kahler           Jack & Stacey         Jastay Farm                                               1,228,804    1,127,575     897,011      742,052      704,722      753,138      616,573      681,481     1,217,824    1,211,151    1,026,618     181,077         0
                                                                                         Keymar MD 21757
                                                                                         4814 County Highway
      18772   51 Keator           James & Teresa        Keator Farm                      10 East Meridith NY      1,119,412    1,190,878     910,863      744,017      431,351      546,577      730,185      828,232      944,474     1,111,860    1,245,036    1,652,778    1,383,431
                                                                                         13757

                                                                                         10609 Keysville Rd
      14087   52 Keilholtz        Jim & Sharon          Glad Ray Farms                                            1,354,729    1,308,363    1,407,624    1,274,027    1,323,046    1,246,627    1,225,190    1,340,755    1,356,634    1,254,722    1,108,596    1,025,160     921,682
                                                                                         Emmitsburg MD 21727

                                                                                          1000 Pleasant Valley
      14660   53 Keith            George                                                 Road Waterville NY       1,367,495    1,365,091    1,363,347    1,215,061    1,064,741    1,094,275    1,193,039    1,150,173    1,194,400    1,107,638    1,191,687    1,213,275    1,112,878
                                                                                         13480

                                                                                         35265 Amend Rd
       7621   54 Klock            Lee & Janet           Klock Family Farm                                         2,282,493    2,212,929    1,803,545    1,776,465    1,665,666    1,623,333    1,702,122    1,828,581    1,790,607    1,978,931    2,136,824    2,232,111    2,511,009
                                                                                         LaFargeville NY 13656

                                                                                         6224 Wynn Road
       8074   55 Kraeger          Mike & Lisa                                            Constableville, NY       5,060,272    5,022,502    5,330,625    4,875,167    4,704,122    4,729,484    4,836,560    4,650,786    3,872,878    4,129,882    4,107,631    4,037,511    4,177,265
                                                                                         13325
                                                                                         19169 Woodard Rd
       7650   56 LaClair          Fred & Ernie                                                                    1,094,204      12,312         0            0            0            0            0            0            0            0            0            0            0
                                                                                         Watertown NY 13601
                                                                                         9889 Old Stage Rd
      17329   57 Lalyer           Tim                   Gypsy Dell Farm                                           2,237,436    2,585,938    2,323,615    2,056,957    2,150,265    2,937,973    3,149,740    3,373,908    3,939,645    4,183,407    4,215,321    4,528,800    4,192,117
                                                                                         Remsen NY 13436

                                                                                         13691 County Highway
      18844   58 Lamport          Frank & John          Lamport Farms                                             2,594,920    2,640,391    2,550,483    2,629,880    2,603,293    2,540,904    2,652,873    2,668,726    2,731,822    2,779,535    2,723,358    2,525,768    2,490,423
                                                                                         18 Hobart, NY 13788

                                                                                         1670 County Highway
       2635   59 Lull             Corrine                                                34 Schenevus NY          1,518,824    1,777,634    1,753,219    1,299,419     302,878         0            0            0            0            0            0            0            0
                                                                                         12155

                                  Charles &                                              143 Mason Rd
      11347   60 Maine                                  Mainecrest Farms                                           811,524      782,265      673,830      618,446      513,541      496,015      482,815      414,616      461,431      496,430      47,807          0            0
                                  Gretchen                                               Waterville NY 13480
                                                                                         27101 Bonney Rd
      17032   61 Manos            Thomas & Debora                                                                 1,001,507    1,040,264    1,087,492     786,234     1,031,565    1,047,795     922,492     1,005,508     584,227         0            0            0            0
                                                                                         Watertown NY 13601
                                                                                         17104 County Route 12
       7611   62 Matthews         Fred                  Matthews Farm                                              857,646      677,678      299,370         0            0            0            0            0            0            0            0            0            0
                                                                                         LaFargeville, NY 13656

                                                                                         21287 State Highway 28
      18799   63 Maxwell          Russell & Diane                                                                916,813        956,138      964,478      933,396      961,905     1,020,674    1,003,732     939,498      988,223     1,004,985    1,003,915    1,031,005    1,130,118
                                                                                         Delhi NY 13753
                                                                                         21879 Buttermilk Flat
      17233   64 McIntosh         Gerry                 Windsong Lane Farms              Rd LaFargeville NY     14,277,297     13,713,254   14,683,127   14,748,621   9,073,063        0            0            0            0            0            0            0            0
                                                                                         13656

                                                                                         6890 Renninger Rd
      14173   65 Mellott          Stephen               S & L Mellott Farms                                       2,497,914    1,844,496    2,000,494    2,143,342    2,221,123    2,126,505    2,000,418    2,108,655    2,283,698    1,405,102    1,885,490     879,073         0
                                                                                         Mercersburg PA 17236

                                                                                         1599 State Highway 37
       5960   66 Mitchell         John & Ann            Mitchell Farms                                            1,141,830    1,236,614    1,020,916    1,113,886    1,188,908    1,233,426    1,076,321     955,528      953,162      767,642      995,198      969,736      898,847
                                                                                         Hammond NY 13646

                                                                                         271 Silver Street
      22386   67 Monteith         Thomas                Woodland Farms                                             424,000      282,732      241,910      210,831      178,836      206,048      175,929      167,655         0            0            0            0            0
                                                                                         Granville MA 01034

                                                                                         1826 HoweII Moore Rd.
       3961   68 Moore            Walt                  Walmoore Holsteins, Inc.                                  13,719,720   14,941,284   15,169,859   17,979,304   19,697,856   21,915,125   23,006,149   23,355,907   25,237,653   25,953,427   26,260,788   24,873,635   25,586,990
                                                                                         West Grove PA 19390

                                                                                         42173 County Roule 2
       7624   69 Morrow           Richard & Sheila      Morfarms                                                      0         234,282      321,139         0            0            0            0            0            0            0            0            0            0
                                                                                         LaFargeville NY 13656

                                                                                         9597 Number Three Rd
       2149   70 Moser            Dean                                                                            1,858,380    1,785,695    1,833,703    1,828,873    1,632,962    1,826,712    1,856,050    1,677,542    2,123,677    1,924,802    1,805,766    1,971,641    2,481,118
                                                                                         Copenhagen, NY 12834

                                                                                         1993 County Route 113
      25583   71 Murray (Quinn)   Melissa (& Sean)                                                                    0            0            0            0         65,181      1,037,422    1,462,034    1,709,267    2,235,404    2,814,092    2,945,678    3,337,020    3,115,574
                                                                                         Greenwich, NY 12834

                                                                                         1684 Baker Rd
      21458   72 Nauman           Thomas                                                                           543,033         0            0            0         597,224     1,227,744    1,149,215    1,017,062    1,124,899    1,160,956    1,156,858    1,058,361    1,236,895
                                                                                         Manheim, PA 17545
                                                                                         604 Strasburg Rd
      20578   73 Neff             Charles               Neffdale Farm. LLC                                        1,898,269    2,000,187    1,996,057    2,105,844    2,016,635    2,131,695    2,013,426    2,031,717    2,074,791    2,145,776    2,176,762    2,091,090    2,213,068
                                                                                         Paradise PA 17562
                                                                                         3877 Center Rd
       1216   74 Nichols          David                                                                            312,698      312,848      290,862      223,559      206,584      205,385      196,854         0            0            0            0         79,109       85,661
                                                                                         Madison, NY 13402
                                                                                         2004 Franklin Road
                                                                                         Washingtonboro, PA
      19490   75 Nissly           Michael                                                17582 (home) 2075        2,158,231    2,106,771    3,006,130    6,719,959    7,154,124    7,394,179    7,673,207    8,410,225    8,426,739    8,378,736    8,794,608    8,409,285    8,901,793
                                                                                         Spookynook Road
                                                                                         Mount Joy PA (farm)

                                                                                         19961 Counly Roule
      22573   76 Parish           Lou Ann               The Bates Farm                                             811,956      920,522      850,382      719,623      949,814      951,576     1,083,922     915,331      682,658      784,629      797,880      776,401      730,440
                                                                                         189 Adams, NY 13605
MA#               Name        Name
                                                                   Case 2:16-cv-00287-cr
                                                Plaintiff Identifying Information
                                                   Plaintiff Farm Name      Plaintiff Address
                                                                                               Document
                                                                                              2005 2006
                                                                                                        294-2
                                                                                                          2007
                                                                                                               Filed
                                                                                                               2008
                                                                                                                     08/06/20
                                                                                                                     TotoI Pounds of Grade Page
                                                                                                                        2009         2010        2011
                                                                                                                                                      7 Milk
                                                                                                                                           A. Non.Organic of (Sold
                                                                                                                                                              8 on Order2013
                                                                                                                                                             2012
                                                                                                                                                                         One)
                                                                                                                                                                                                                                  2014         2015         2016         2017
                                                                                    51 Pleasant Valley Rd,
       6337    78 Peters      Daniel               Sheephill Dairy                                             1,320,260   1,242,609   1,248,330   1,283,703   1,169,095    1,170,004    1,191,503    1,145,827    1,169,529     561,315      771,972     1,095,138    1,271,666
                                                                                    Callicoon, NY 12723

                                                                                    45750 Farrell Rd
       1868    77 Perry       Marsha                                                                           1,536,098   1,321,029   1,169,163   1,240,924   1,359,427    1,220,580    1,244,491    1,209,883    1,079,862     722,492         0            0            0
                                                                                    Redwood NY 13679

                                                                                    3949 Town Brook Road
      22580    79 Post        Carolyn & Dave       Pineyvale Farm                                              1,306,410   1,244,651   1,140,091   1,161,200   1,106,376    1,132,752    1,018,804     926,041         0            0            0            0            0
                                                                                    Hobart, NY 13788

                                                                                    3219 East Road
       8075    80 Post        Judy Lee             Lee Dairy Farm                                              1,264,731   1,115,812   1,342,396   1,339,190   1,266,306    1,315,850    1,195,233    1,314,698    1,203,278    1,263,443    1,228,641    1,159,481    1,257,613
                                                                                    Boonville NY 13309

                                                                                    3237 Slate Route 8
      18950    81 Pugh        Richard              Pugh Farms                                                  1,550,053   1,530,307   1,436,006   1,386,223   1,381,968    1,499,933    1,459,748    1,255,413    1,318,788    1,393,730    1,708,071    2,388,295    2,894,582
                                                                                    West Winfield NY 13491

                                                                                    835 Spring Valley Road
      16809    82 Rasmussen   Scott                                                                            1,481,808   1,431,382   1,287,217   1,263,871   1,173,408    1,130,555     901,939      847,286      886,951     1,101,435    1,022,595    1,205,733     820,540
                                                                                    Delhi NY 13753
                                                                                    PO Box 16, 9977 Merz
      14995    83 Reape       Brian & Lori                                          Rd Castorland, NY          2,502,013   2,552,623   2,807,438   2,751,986   2,871,007    3,056,242    3,579,140    3,993,545    4,031,860    4,687,792    4,484,833    3,963,639    4,320,990
                                                                                    13620

                                                                                    19719 County Rte 181
       1421    84 Robinson    David & Lynette      Robinson Farms                                              2,717,046   2,635,159   2,602,407   2,226,554   2,298,726    2,539,113    2,412,846    2,416,742    2,590,567    2,232,803    2,065,323     300,546     1,129,790
                                                                                    LaFargeville NY 13656

                                                                                    3991 Olmstead Rd
      20734    85 Robinson    Brian & Lisa         Robinson Dairy                                              555,697     580,600     1,485,523   1,403,753    962,285     1,011,976    1,069,738    1,016,636     924,180      891,989      985,157      933,000      764,108
                                                                                    Woodhull NY 14898
                                                                                    7996 State Rte 12
       2082    86 Roes        Calvin               Lloyd Roes & Sons LLC                                       1,300,590   1,222,592   1,051,684   953,438      994,219     1,098,395    1,300,507    1,630,039    1,579,073    1,417,495    1,627,892    1,928,834    2,212,799
                                                                                    Lowville NY 13367

                                                                                    704 County Hwy 34
      10537    87 Rohrbaugh   Paul & Sarah         Rohring Falls Farm                                          1,036,524   1,403,014   1,618,800   1,594,917   1,728,823    1,751,688    1,716,435    1,796,358    1,837,446    1,884,458    1,967,583    1,911,669    1,867,904
                                                                                    Schenevus. NY 12155

                                                                                    3392 Blue Rock Road
      10441    88 Rohrer      Bradley                                                                          4,043,287   4,259,316   4,688,159   5,489,336   13,010,575   14,610,662   14,548,263   16,528,564   18,094,685   18,745,723   18,636,534   17,982,028   18,761,117
                                                                                    Lancaster PA 17603

                                                                                    3082 Howanietz Road
       8083    89 Ryan        Roberta                                                                          622,799     478,196     466,989     469,695      459,379      458,100      442,667      461,091      543,730      531,820      535,021      591,600      586,935
                                                                                    Boonville NY 13309

                                                                                    2081 Thayer Hill Road
       8073    90 Sawyer      Scott & Lin          SS Milkyway Farm , Inc.                                     4,124,245   4,362,736   4,616,229   4,569,932   4,006,711    4,134,747    3,832,316    3,052,445    2,683,270    2,221,246    2,880,981    2,393,578    2,879,809
                                                                                    Boonville NY 13309

                                                                                    276 Scott Rd Quarryville
      19199    91 Sensenig    Robert               Lin-Ro-Farms                                                2,542,470   2,658,652   2,600,538   2,614,550   2,579,670     867,391         0        1,367,547    2,394,045    2,421,359    2,517,233    2,495,344    2,421,796
                                                                                    PA 17566

                                                                                    13501 Street, Route 357
      12646    92 Sitts       Garrett & Ralph                                                                  1,500,744   1,758,499   1,908,997   1,909,983   1,456,541    1,410,853    1,524,943    1,442,635    1,521,662    1,481,775    1,596,365    1,704,901    1,932,597
                                                                                    Franklin NY 1377 5

                                                                                    1600 West Route 897
       3816    93 Smith       Thomas &.Dale                                                                    842,050     807,931     770,531     874,087      774,247      717,661      618,473      512,280      597,153      536,601      499,577      204,452         0
                                                                                    Denver, PA 17517

                                                                                    4000 Starr Lane Union
      14262    94 Smith       Dale & Susan                                                                     1,257,657   1,196,976   1,157,188   1,285,831   1,371,297    1,265,362    1,265,461    1,301,625    1,273,141     902,779      778,324      872,075      728,808
                                                                                    Bridge MD 21791

                                                                                    11340 Dublin Road
      14264    95 Smith       Dennis & Robin       Dublin Hills Farm                                           1,125,460   947,010     1,028,145   1,029,309    886,258     1,074,773     979,843      886,308      947,878      928,644      819,607      656,133      829,060
                                                                                    Woodsboro MD 2179B

                              Donald T. &                                           21 Bartlett Hollow Road
      18835    96 Smith                                                                                        2,222,285   2,090,693   2,094,188   2,319,634   2,321,814    2,305,973    2,406,450    2,528,988    2,860,975    2,883,254    2,836,204    2,774,728    2,811,790
                              Donald M.                                             Franklin. NY 13TTS

                                                                                    52521 State Highway 10
      21428    97 Smith       Roger & Tammy                                                                    993,239     1,003,431   1,014,781   1,060,711   1,008,276    1,085,464    1,041,365    1,040,979     948,670     1,040,301    1,047,076    1,079,250    1,037,429
                                                                                    Bloomville NY 13739

                                                                                    5632 Gomer Hill Rd
      15577    98 Snyder      Todd                                                                             635,590     1,321,596   1,423,608   1,296,060   1,115,879     503,171      794,371     1,037,331     939,024      992,750     1,207,603    1,092,859     717,618
                                                                                    Turin, NY 13473

                                                                                    4440B Reynolds Road
                                                                                    Alexandria Bay, NY
                                                                                    13607 24463 State
       7628    99 Sourwine    Richard & Danny      Sourwine Farms                   Route 26 Redwood, NY       2,245,012   2,100,565   1,852,215   1,753,531   2,087,163    2,053,631    2,015,434    1,890,303     780,438         0            0            0            0
                                                                                    13679 24399 State
                                                                                    Route 26 Redwood, NY
                                                                                    13679 (farm)

                                                                                    25118 Swan Hollow Rd
       7633   100 Sourwine    Stephen              Swan Hollow Farms                Alexandria Bay, NY         2,430,892   2,249,977   1,512,105   1,366,036   1,373,994    1,436,603    1,607,331    1,576,274    1,743,404    1,887,054    1,769,945    1,862,367    1,548,795
                                                                                    13607
14275,
                                                                                    6305 Boliva Road
1000320 &     101 Sowers      Randy                Sowers Dairy                                                1,758,899   1,614,968   2,254,546   993,541      940,810      963,071     1,058,843    1,928,780    3,195,162    2,802,773    3,244,081    6,857,519    7,012,533
                                                                                    Mlddletown MD 21769
1005437

                                                                                    10905 State Highway
      18855   102 Stalter     Shane                                                                            1,604,582   1,621,054   1,557,098   1,548,427   1,716,083    1,851,893    1,830,106    1,981,512    2,200,706    2,388,478    2,305,283    2,448,388    2,465,809
                                                                                    357 Franklin, NY 13775

                                                                                    3419 Ritner Highway
      17462   103 Stambaugh   George & Shirley                                                                 5,267,861   4,131,877   3,754,541   3,663,366   2,683,591    2,277,399    1,740,937    1,967,211    3,402,929    3,637,365    2,937,631    1,292,219        0
                                                                                    Newville, PA 17241
MA#                 Name              Name
                                                                          Case 2:16-cv-00287-cr
                                                      Plaintiff Identifying Information
                                                         Plaintiff Farm Name       Plaintiff Address
                                                                                                      Document
                                                                                                     2005 2006
                                                                                                               294-2
                                                                                                                 2007
                                                                                                                      Filed
                                                                                                                      2008
                                                                                                                            08/06/20
                                                                                                                            TotoI Pounds of Grade Page
                                                                                                                               2009         2010        2011
                                                                                                                                                             8 Milk
                                                                                                                                                  A. Non.Organic of (Sold
                                                                                                                                                                     8 on Order2013
                                                                                                                                                                    2012
                                                                                                                                                                                One)
                                                                                                                                                                                                                                 2014        2015        2016        2017
                                                                                          7387 Crooked Brook Rd
      23658   104 Stanko              Tracy                Redline Farms LLC                                          0        253,314     795,677     632,467     710,784     920,022     945,734     988,510     1,104,771   1,224,744   1,220,432   1,241,846   1,165,920
                                                                                          Utica, NY 13502
                                                                                          383 Swantak Road
      18756   105 Swantak             Richard              Richard Swantak Dairy Farm     South Kortright NY       1,706,645   1,598,477   1,785,101   1,561,826   1,381,433   1,514,459   1,532,443   1,597,217   1,697,069   1,697,177   1,462,542   448,194        0
                                                                                          13842
                                                                                          349 Dry Brook Road
       6812   106 Thompson            George & Patricia    Elmdale Farm                                            609,739     541,583     558,029     591,833     594,454     606,706     557,716     580,796     552,957     576,910     175,629        0           0
                                                                                          Delhi NY 13753
                                                                                          4207 Jefferson Pike
      21579   107 Thompson            Jeremy                                                                       1,440,212   1,371,216   1,104,041   965,189     866,687     1,412,846   1,468,409   1,626,657   1,688,444   1,799,845   1,669,325   1,277,256   1,106,681
                                                                                          Jefferson, MD 21755

                                                                                          2628 State Highway 23
       6871   108 Tompkins            Ken & Judy                                                                   2,296,793   2,589,548   2,568,296   2,639,893   2,708,373   2,459,295   2,771,153   3,158,819   2,778,559   2,667,464   2,596,235   2,941,668   2,844,676
                                                                                          Laurens, NY 13796

                                                                                          2837 Bradenbaugh Rd
      14320   109 Vaughan             Dan                  Daily Crisis Farm, Ltd.                                 354,827     386,715     424,273     427,373     355,146     385,491     473,633     411,133     411,724     481,479     658,646     602,627     582,573
                                                                                          White Hall MD 21161

                                                                                          168 Stove Pipe City Rd
      17182   110 Visser              Mark                 Visser Brothers Farm                                    3,687,755   3,694,734   3,665,978   3,554,453   3,865,727   4,246,671   3,896,429   3,789,555   3,683,817   4,174,389   3,860,568   3,947,217   3,674,842
                                                                                          Panton, VT 05491

                                                                                          20831 Eiss Rd
      20604   111 Waldroff            Edward               Homestead Fields                                        1,997,189   1,906,487   1,740,490   1,608,606   1,551,682   1,557,701   1,347,936   1,199,792   1,299,288   1,365,186   1,473,314   1,472,667   1,475,993
                                                                                          l.aFargeville NY 13656

                                                                                          45972 Olney Rd
      21349   112 Walts               Erlc                 Rocky Top Dairy Farm                                    137,037     149,590     118,943     108,618     145,985     122,736      98,596      46,902        0           0           0           0           0
                                                                                          Redwood, NY 13679
                                                                                          13467 County Route 5
       5863   113 Wetterhahn Jr.      Gerald                                                                       515,943     501,078     348,102     346,051     332,434     321,507     149,446        0           0           0           0           0           0
                                                                                          Clayton, NY 13624
                    Wilczewski (c/o                                                       146 Victor Rd Poland,
      21602   114                     Eugene (c/o Cindy)                                                           1,208,878   1,140,184   1,255,051   1,154,403   1,101,908   1,174,508   1,311,350   1,324,156   1,221,297   1,184,300   380,220        0           0
                    Kearns)                                                               NY 13431
                                                                                          21128 Lentz Rd Parkton
      15870   115 Wilson              Steve                                                                        3,112,504   2,899,037   2,679,817   2,720,750   2,278,048   2,461,049   2,637,329   1,972,439   1,086,009   1,105,523   1,141,668      0           0
                                                                                          MD 21120
